Citation Nr: 1801961	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to April 27, 2010 and 20 percent from April 27, 2010 to the present for residuals, left knee, status post-arthrotomy, based on instability.

2. Entitlement to an initial rating in excess of 10 percent for limited flexion of the left knee.

3. Entitlement to an initial rating in excess of 30 percent for limited extension of the left knee.

4. Entitlement to an initial rating in excess of 10 percent for limited flexion of the right knee.

5. Entitlement to an initial rating in excess of 30 percent for limited extension of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1975.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   In September 2016 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The Board remanded the matter in April 2017 for a VA examination and updated treatment records.  There has been substantial compliance with the Board's remand and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1. Prior to April 27, 2010, the Veteran's left knee disability was manifested by pain and functional loss, but no instability.

2. From April 27, 2010 to the present, the Veteran's left knee disability has been manifested by moderately severe instability.  

3. The weight of the competent and credible evidence does not show right knee instability.

4. The Veteran's bilateral knee disability has been manifested by, at worst, extension to 25 degrees and flexion to 45 degrees, bilaterally, but not ankylosis. 

5. Since August 5, 2016, the Veteran has experienced symptoms of minimal effusion and crepitus in both knees. 


CONCLUSIONS OF LAW

1. The criteria for an increased rating for the service-connected left knee residuals based on instability have not been met for any period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

2. The criteria for a rating in excess of 10 percent under Diagnostic Code 5260 for the service-connected left knee disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

3. The criteria for a rating in excess of 30 percent under Diagnostic Code 5261 for the service-connected left knee disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

4. The criteria for a rating in excess of 10 percent under Diagnostic Code 5260 for the service-connected right knee disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

5. The criteria for a rating in excess of 30 percent under Diagnostic Code 5261 for the service-connected right knee disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

6. The criteria for a separate 10 percent rating under Diagnostic Code 5259 have been met for both knees since August 5, 2016.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the September 2017 Supplemental Statement of the Case; thus, all due process considerations have been met.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board thus need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Higher Ratings for the Left and Right Knees

The Veteran is currently rated at 20 percent for left knee residuals status post-arthrotomy, based on symptoms of instability, effective April 27, 2010.  Prior to April 27, 2010, he was rated at 10 percent for his residuals.  Additionally, he has 10 percent ratings for limitation of flexion in his left and right knees and 30 percent ratings for limitation of extension in his left and right knees, effective December 10, 2008.  He contends that he is entitled to a higher rating for his knees because he experiences constant pain, grinding, swelling, and giving way in both knees, causing him to lay in bed often.

The Veteran was afforded a VA examination for his knees in January 2009.  He complained of difficulty standing, walking, and using stairs, but denied using a cane and flare-ups.  Range of motion testing revealed extension to 25 degrees and flexion to 85 degrees, with no additional loss of motion caused by repetitive use testing or symptoms such as fatigue, weakness, and incoordination.  The examiner also indicated there was no instability in either knee joint.  

He was afforded another VA examination for his knees in April 2010.  He complained of difficulty standing, walking, and using stairs, but denied flare-ups.  Range of motion testing revealed extension to 5 degrees and flexion to 45 degrees, with no additional loss of motion caused by symptoms such as fatigue, weakness, and incoordination.  He indicated that there was pain throughout the entire range of motion and there was moderately severe instability in the left knee joint.  

Per the Board remand, the Veteran underwent a third VA knees examination in June 2017.  Range of motion testing revealed extension to 5 degrees and flexion to 50 degrees for the right knee and extension to 10 degrees and flexion to 50 degrees for the left knee, with no additional loss of motion caused by repetitive use testing.  The examiner opined, however, that pain significantly limits functional ability with repeated use over time and during flare-ups, but he could not describe his opinion in terms of range of motion.  Joint stability testing could not be performed on either knee because of guarding due to pain.   Additionally, the examiner documented swelling and crepitus. 

VA treatment records show consistent treatment for knee pain, including regular injections.  During his injection treatment visits in June 2012, July 2013, January 2014, and February 2016, physical examinations revealed no instability, extension to 10 degrees, and flexion to 100 degrees, at worst, bilaterally.  Additionally, records from June 2012, July 2013, January 2014, January 2015, and February 2016 show no effusion, crepitus, or locking.  Records from August 2016 and February 2017, however, document minimal effusion and crepitus over the bilateral patella. 

In consideration of the evidence, the Board finds that the Veteran is not entitled to a higher rating for his left knee instability because the evidence does not show moderate instability prior to April 27, 2010 or severe instability after April 27, 2010.  The Board acknowledges that joint stability testing could not be performed due to guarding in June 2017, but notes his VA treatment records from June 2012 to February 2016 documented no evidence of instability.  Additionally, while the Veteran testified his right knee was unstable, the Board finds that the preponderance of the evidence indicates otherwise.  Again, VA treatment records from June 2012 to February 2016 documented no evidence of instability.  Importantly, his treatment records only document one instance of a fall in January 2017.  The Board finds that this evidence contradicts his testimony that he falls often and his right knee is unstable, and finds a separate rating is not warranted for right knee instability. 

Regarding the Veteran's 10 percent ratings under Diagnostic Code 5260, the evidence clearly shows that the Veteran has flexion, at worst, to 45 degrees.  The next highest rating requires limitation of flexion to 30 degrees, which has not been shown at any time.  Regarding the Veteran's 30 percent ratings under Diagnostic Code 5261, the evidence shows that the Veteran has, at worst, extension limited to 25 degrees.  That was shown on one occasion only - in 2009 - and findings since then would result in no more than a 10 percent rating (extension limited from 5 to 10 degrees).  In other words, he is currently overcompensated for his limitations in extension - since no record since 2009 has shown limitations to the degree needed to warrant the current rating.  Both these ratings account for the degree at which pain limited range of motion during initial and repetitive use testing.  While the most recent VA examination indicated the Veteran experienced pain throughout the entire range of motion, joint pain alone, without evidence of decreased functioning ability, does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Accordingly, the Veteran is not entitled to a higher rating for the right or left knee disorders due to limitation of motion. 

The Board also considered whether the Veteran is entitled to higher ratings due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In making this determination, the Board considered the Veteran's testimony regarding his symptoms, VA examination reports, and VA treatment records.  While the Veteran testified about his knee pain and instability, his symptoms and flare-ups do not produce functional loss that is manifested by adequate evidence of disabling pathology for higher ratings.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 38.  In making this decision, the Board considered the VA examination reports and VA treatment records which showed significantly better results than the examination reports.  Additionally, his disability ratings based on limitation of motion are already based on the extent to which his symptoms reduced range of motion.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to higher ratings for his knee disabilities.   

Because of the Veteran's history of meniscus surgeries, the Board considered whether he was entitled to separate compensable ratings under Diagnostic Codes 5258 and 5259.  See Lyles v. Shulkin, U.S. Vet. App. (No. 16-0994, November 29, 2017).  Prior to August 5, 2016, the Board finds that a separate rating is not warranted because VA treatment records and VA medical examinations during that time do not show complaints of or treatment for effusion, crepitus, or locking.  On August 5, 2016, however, minimal effusion and crepitus was noted.  It was documented again in February 2017 VA treatment records and on the June 2017 VA medical examination.  Because the Veteran underwent meniscal surgeries and is experiencing symptoms of minimal effusion and crepitus caused by his service-connected knee disorders, the Board finds a separate rating under Diagnostic Code 5259 is warranted.  As the evidence does not document a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion in the joint, a separate rating under Diagnostic Code 5258 is not warranted. 

Finally, the evidence shows that the Veteran is employed at VA; accordingly, the facts of this case do not raise the issue of entitlement to a total disability rating based on individual unemployability.










	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 10 percent prior to April 26, 2010 and 20 percent from April 27, 2010 to the present for residuals, left knee, status post-arthrotomy, based on instability, is denied.

Entitlement to an initial rating in excess of 10 percent for limited flexion of the left knee is denied.

Entitlement to an initial rating in excess of 30 percent for limited extension of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for limited flexion of the right knee is denied.

Entitlement to an initial rating in excess of 30 percent for limited extension of the right knee is denied.

Entitlement to a separate 10 percent rating under Diagnostic Code 5259 is granted for both knees, effective August 5, 2016.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


